EXHIBIT 10.2

LONE STAR TECHNOLOGIES, INC.
FORM OF DIRECTOR PERFORMANCE-BASED
RESTRICTED STOCK UNIT AWARD

Performance-Based Restricted Stock Unit Award
Granted Pursuant to the
2004 Long-Term Incentive Plan

PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD granted [         ], 20[   ] (the
“Date of Grant”) by Lone Star Technologies, Inc. (“LST”) to [         ]
(“Recipient”) pursuant to LST’s 2004 Long-Term Incentive Plan (the “Plan”).

1.             Grant of Restricted Stock Units.  LST hereby grants to the
Recipient a total of [      ] restricted stock units (“RSUs”), each representing
the right to receive one share of Common Stock, $1.00 par value, of LST (“Common
Stock”) at a price per share of $[      ], upon the terms and conditions
hereinafter stated.

2.             Vesting and Forfeiture.

(a)           General.  Except as specifically provided herein, this RSU award
will vest on the date which is 60 months after the Date of Grant, subject to (i)
the Recipient’s continuing service as a director of LST (“service”) and (ii) LST
having average income before taxes from continuing operations (“IBT”) of more
than zero for the five calendar year period ending on the December 31
immediately preceding the date which is 60 months after the Date of Grant.

(b)           Acceleration of Vesting Upon Involuntary Termination of Service. 
Non-vested RSUs not previously forfeited will become fully vested if, before the
fifth anniversary of the Date of Grant, (a) the Recipient’s service terminates
by reason of the Recipient’s death, retirement after age 65 or retirement with
the consent of LST (subject, in the case of retirement, to such other conditions
as LST may impose), or (b) there is a Change in Control (within the meaning of
Section 9(d) of the Plan) and, within two years after the Change in Control, the
Recipient’s service terminates by reason of his removal without Cause (within
the meaning of Section 5(e)(ii) of the Plan) or his failure to be reelected or
nominated for reelection without Cause.

(c)           Performance-Based Vesting.  Non-vested RSUs not previously
forfeited will become vested in accordance with the performance matrix set forth
in Schedule A annexed hereto.  Years 1 through 6 shall refer to six successive
fiscal years of LST, and Year 1 shall refer to the fiscal year of LST which
includes the Date of Grant.  For the purposes of Schedule A, the “Year 1
Objective” is a goal (an “IBT Goal”) approved by the Human Resources Committee
of LST (the “Human Resources Committee”) with respect to the IBT of LST, which
IBT Goal relates to Year 1; the “Year 2 Objective” is the IBT Goal for Year 2;
the “Year 3 Objective” is the IBT Goal for Year 3; the “Year 1 Objective
Shortfall” is the excess, if any, of the Year 1 Objective over LST’s IBT for
Year 1; and the “Year 2 Objective Shortfall” is the excess, if any, of the Year
2 Objective over LST’s IBT for Year 2.  If any RSUs become vested under

1


--------------------------------------------------------------------------------


Rows I or J of Schedule A, then Rows C and G shall become inapplicable.  If any
RSUs become vested under Rows K or L of Schedule A, then Rows D and F shall
become inapplicable.  If any RSUs become vested under this Section 2(c), then
Sections 2(a) and 2(b) shall cease to apply and future vesting, if any, will be
determined under this Section 2(c) (subject to acceleration under Section 2(b)
above).  Determinations as to whether the Year 1 Objective, Year 2 Objective or
Year 3 Objective has been achieved, whether the Year 2 IBT equals or exceeds the
sum of the Year 2 Objective and the Year 1 Objective Shortfall or whether the
Year 3 IBT equals or exceeds the sum of the Year 3 Objective and the Year 2
Objective Shortfall, shall be made by the Human Resources Committee based on
audited financial statements for the appropriate year.  Any vesting of a RSU for
a particular year shall become effective as of the date of the applicable
determination by the Human Resources Committee.  Any decision of the Human
Resources Committee as to any question with respect to the RSUs granted
hereunder shall be final and conclusive on all persons.

(d)           Forfeiture. The Recipient shall forfeit any unvested RSUs upon the
termination of the Recipient’s service with LST (other than a termination of
service that results in the vesting of Recipient’s RSUs pursuant to Section 2(b)
hereof).

3.             Issuance and Delivery of Shares. Vested RSUs will be converted
into shares of Common Stock and a certificate for such shares registered in the
name of the Recipient will be delivered by LST to the Recipient on or as soon as
practicable after the later of (a) the date such RSUs vest and (b) the specified
delivery date(s) or event elected by the Recipient in an election made within 60
days of the Date of Grant and in accordance with Section 409A of the Internal
Revenue Code of 1986; provided, however, if the Recipient’s service terminates
on or after the date such RSUs vest and before any specified delivery date(s) or
event elected by the Recipient, the delivery of such shares shall be made on or
as soon as practicable after the date of service termination.  A Recipient may,
with the approval of the Human Resources Committee, make prospective changes to
the Recipient’s delivery date election, subject to the timing and other
requirements applicable to subsequent deferral elections under Section 409A of
the Internal Revenue Code.

4.             Withholding. The delivery of shares of Common Stock represented
by RSUs is conditioned on the Recipient’s payment of the amount (if any) deemed
necessary by LST to enable it to satisfy any income tax withholding obligations
attributable to the issuance of such shares (unless other arrangements
acceptable to LST are made for the satisfaction of such withholding
obligations).

5.             Transferability. The RSUs are not assignable or transferable
other than to a beneficiary designated to receive them upon the Recipient’s
death in a manner acceptable to LST or by will or the laws of descent and
distribution, and any attempt by the Recipient or any other person claiming
against, through or under the Recipient to cause any of the RSUs to be
transferred or assigned in any manner and for any purpose (other than as
expressly permitted by this instrument or the Plan) will be null and void and
without effect upon LST, the Recipient and any other person.

6.             Rights of Recipient. Nothing herein contained shall confer on the
Recipient any right with respect to the continuation of directorship or
employment or interfere with the right of LST to terminate such directorship or
the right of

2


--------------------------------------------------------------------------------


LST or any subsidiary of LST to terminate such employment or, except as to
shares actually issued, confer any rights as a shareholder upon the holder
hereof.

7.             Provisions of the Plan Control. This RSU award is subject to all
the terms, conditions and provisions of the Plan, a copy which has been
furnished or made available to the Recipient, and to such rules, regulations and
interpretations as may be established or made by the Human Resources Committee
acting within the scope of its authority and responsibility under the Plan. The
applicable provisions of the Plan shall govern in any situation where this
instrument is silent or where the applicable provisions of this instrument are
contrary to or not reconcilable with such Plan provisions.

8.             Miscellaneous. LST may affix to certificates representing shares
issued pursuant to this instrument any legend that LST determines to be
necessary or advisable to reflect any restrictions to which the shares may be
subject, whether by agreement or otherwise. LST may advise the transfer agent to
place a stop order against any legended shares. LST shall have the right to
offset against its obligation to issue and deliver shares under this instrument
any outstanding amounts owed by the Recipient to LST at the time those shares
would otherwise be issued and delivered. This RSU award shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to its principles of conflict of laws. The terms of this award may not be
amended, except as provided in the Plan or by a written instrument executed by
LST and the Recipient.

Lone Star Technologies, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

3


--------------------------------------------------------------------------------


SCHEDULE A

 

 

Achievement

 

Year 2

 

Year 3

 

Year 4

 

Year 5

 

Year 6(1)

A

 

None of Year 1 Objective, Year 2 Objective or Year 3 Objective achieved.

 

0

 

0

 

0

 

0

 

100%

B

 

Year 1 Objective achieved but neither Year 2 Objective nor Year 3 Objective
achieved.

 

33⅓%

 

0

 

0

 

0

 

66⅔%

C

 

Year 2 Objective achieved but neither Year 1 Objective nor Year 3 Objective
achieved.

 

0

 

33⅓%

 

0

 

0

 

66⅔%

D

 

Year 3 Objective achieved but neither Year 1 Objective nor Year 2 Objective
achieved.

 

0

 

0

 

33⅓%

 

0

 

66⅔%

E

 

Both Year 1 Objective and Year 2 Objective achieved but Year 3 Objective not
achieved.

 

33⅓%

 

33⅓%

 

0

 

0

 

33⅓%

F

 

Both Year 1 Objective and Year 3 Objective achieved but Year 2 Objective not
achieved.

 

33⅓%

 

0

 

33⅓%

 

0

 

33⅓%

G

 

Both Year 2 Objective and Year 3 Objective achieved but Year 1 Objective not
achieved.

 

0

 

33⅓%

 

33⅓%

 

0

 

33⅓%

H

 

Each of Year 1, Year 2 and Year 3 Objectives achieved.

 

33⅓%

 

33⅓%

 

33⅓%

 

—

 

—

I

 

Year 1 Objective not achieved but Year 2 IBT equals or exceeds sum of (i) Year 2
Objective and (ii) Year 1 Objective Shortfall. Year 3 Objective not achieved.

 

0

 

66⅔%

 

0

 

0

 

33⅓%

J

 

Year 1 Objective not achieved but Year 2 IBT equals or exceeds sum of (i) Year 2
Objective and (ii) Year 1 Objective Shortfall. Year 3 Objective achieved.

 

0

 

66⅔%

 

33⅓%

 

—

 

—

K

 

Year 1 Objective not achieved. Year 2 Objective not achieved but Year 3 IBT
equals or exceeds sum of (i) Year 3 Objective and (ii) Year 2 Objective
Shortfall.

 

0

 

0

 

66⅔%

 

0

 

33⅓%

L

 

Year 1 Objective achieved. Year 2 Objective not achieved but Year 3 IBT equals
or exceeds sum of (i) Year 3 Objective and (ii) Year 2 Objective Shortfall.

 

33⅓%

 

0

 

66⅔%

 

—

 

—

--------------------------------------------------------------------------------

(1)             60 months after the Date of Grant subject to (i) the
Participant’s continuing service and (ii) LST having average IBT of more than
zero for Years 1 through 5, inclusive.

4


--------------------------------------------------------------------------------